                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO
                               ______________________

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                 No. 1:18-cr-00458 WJ

KENJA TRERON THOMAS,

       Defendant.

 MEMORANDUM OPINION AND ORDER DENYING UNITED STATES’ MOTION IN
     LIMINE TO EXCLUDE EVIDENCE OF “EMPTY CHAIR” DEFENSE

       THIS MATTER is before the Court on the United States’ Motion in Limine to Exclude

Evidence of “Empty Chair” Defense, filed on November 7, 2018 (Doc. 67), and certain requests

in Defendant’s response thereto, filed on November 16, 2018 (Doc. 72). Having reviewed the

United States’ motion, the Defendant’s response, and applicable law, the Court finds that the

Motion and response are not well-taken and are, therefore, DENIED.

       Defendant is accused of violating 21 USC §§ 841(a)(1) and (b)(1)(A), Possession with

Intent to Distribute 50 Grams and More of Methamphetamine. In this motion, the Government

seeks to exclude any evidence that another person also committed a crime that is submitted for the

purpose of absolving Defendant of guilt.

       Tenth Circuit Pattern Instruction 1.19 (2018) provides in part:

       It is not up to you to decide whether anyone who is not on trial in this case should
       be prosecuted for the crime charged. The fact that another person also may be guilty
       is no defense to a criminal charge.

       The question of the possible guilt of others should not enter your thinking as you
       decide whether this defendant has been proved guilty of the crime charged.
This instruction codifies the basic premise that evidence that another person may also be guilty is

not relevant to whether the Defendant is guilty of the crime charged. See United States v. Oberle,

136 F.3d 1414, 1423 (10th Cir. 1998) (instruction “focused jurors on the task at hand: determining

whether [defendant] was guilty of the February 23, 1996 robbery.”), cited in United States v. Arras,

373 F.3d 1071, 1077 (10th Cir. 2004) (“In this case, as in Oberle, the court did not direct the jury

to ignore the defense's cover-up theory when it gave an instruction indicating that the guilt of other

people was not relevant to the guilt of defendants.”) (emphasis added).

       There are instances where evidence of another’s guilty may become relevant. This includes

when such evidence is used to provide an alibi or defense of mistaken identity, see Tenth Circuit

Pattern Jury Instruction 1.19 (notes), or when used to show that someone else, instead of Defendant

committed the crime. United States v. Little, 829 F.3d 1177, 1186 (10th Cir. 2016) (“At trial,

[Defendant] argued that someone else was involved in storing the firearms on Blythe's property.”).

       However, it is impossible under these circumstances to determine whether any evidence is

relevant. Neither party presented any particular evidence to examine, or argument on why that

evidence would be relevant. Nevertheless, Defendant is on notice that the Court is likely to sustain

a Government objection as to relevance that another person also committed a crime. In response

to a Government objection, Defendant must show how such evidence is relevant.

       Defendant argues that a jury instruction may not serve to block evidence at trial. See United

States v. Arellano, No. CR 17-1229 RB, 2018 WL 2464492, at *8 (D.N.M. May 31, 2018) (“This

jury instruction [Tenth Circuit Pattern Instruction 1.19], however, does not serve to block evidence

or testimony at trial. Rather, the jury instruction is a tool the Court will use to advise the jury not

to consider the guilt or innocence of others, including Mrs. Arellano.”). The Court disagrees. The

Court finds it is well within its discretion to exclude irrelevant evidence.



                                                  2
       Finally, in his response, Defendant seeks to exclude any reference to acts of other people

not charged in the indictment. The Government argues that evidence of the acts of other people is

necessary to prove intent to distribute. The Court notes that Defendant did not include this request

in any motion in limine, and Defendant did not provide any basis for excluding such evidence.

Moreover, at this point the Court does not know what specific evidence the Government seeks to

admit and under what theory that evidence would be admitted. Therefore, the Court declines, at

this time, to rule on Defendant’s request. At trial, if Defendant raises this objection again, he must

be prepared to provide specific references to the rules of evidence or case law explaining why such

evidence should be excluded.

       For these reasons, this motion (Doc. 67) and the requests in Defendant’s response thereto

(Doc. 72) are DENIED.

       IT IS SO ORDERED

                                               ______________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
